IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                            _______________

                              No. 96-20361
                            _______________



                         MARATHON OIL COMPANY,

                 MARATHON INTERNATIONAL OIL COMPANY,

                                      and

                     MARATHON PETROLEUM NORGE A/S,

                                                Plaintiffs-Appellants/
                                                Cross-Appellees,

                                     VERSUS

                               A.G. RUHRGAS,

                                                Defendant-Appellee/
                                                Cross-Appellant.

                       _________________________

            Appeals from the United States District Court
                  for the Southern District of Texas
                       _________________________
                             June 25, 1999

                           ON REMAND FROM
               THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, POLITZ, JOLLY, HIGGINBOTHAM, DAVIS,
JONES, SMITH, DUHÉ, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
BENAVIDES, STEWART, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:



     This   court,   sitting    en    banc,   reversed   and    remanded   the

judgment of the district court.             See Marathon Oil Co. v. A.G.

Ruhrgas, 145 F.3d 211 (5th Cir. 1998) (en banc).         The Supreme Court

reversed and remanded the judgment of this court.              See Ruhrgas AG
v. Marathon Oil Co., 119 S. Ct. 1563 (1999).

      This matter is REMANDED to the panel that originally decided

it.   See Marathon Oil Co. v. Ruhrgas, A.G., 115 F.3d 315, 318 (5th

Cir. 1997). The motion to recall mandate is DENIED as unnecessary.

The motion to expedite appeal is CARRIED WITH THE CASE, for

consideration by the panel.




                                 2